Citation Nr: 0737444	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO. 05-03 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1. By rating decision in September 2002, the RO denied the 
veteran's claim to reopen his service connection claim for a 
low back disability; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2. Evidence received since the September 2002 rating decision 
raises a reasonable possibility of substantiating the claim.

3. The veteran's pre-existing low back disability was 
aggravated during active duty service.


CONCLUSIONS OF LAW

1. The September 2002 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007). 

3. A low back disability was aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§  1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

New and Material Evidence - Service Connection for a low back 
disability

In a September 2002 rating decision, the veteran's claim to 
reopen his service connection claim for low back disability 
was denied. The veteran was notified of the September 2002 
denial, but he did not file a notice of disagreement to 
initiate an appeal. As such, the September 2002 rating 
decision became final. 38 U.S.C.A. § 7105(c). However, when a 
claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108. A January 2003 
letter from Dr. Doonquah, M. D., was interpreted by the RO as 
a claim to reopen. When a claim to reopen is presented under 
section 5108, VA must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the September 2002 
rating decision included service medical records, private 
medical evidence and lay statements from the veteran's 
siblings. The claim was denied by the RO based on lack of 
evidence of that the veteran's pre-existing low back 
disability was aggravated during service. 

Evidence received since the September 2002 rating decision 
includes VA treatment records, private medical evidence, and 
VA examination reports which address the issue of whether or 
not the veteran's pre-existing low back disability was 
aggravated during active duty service. All of this evidence 
is new as it was not of record at the time of the September 
2002 rating decision. The medical evidence addressing the 
issue of whether or not the veteran's low back disability was 
aggravated during active duty service is also material. 

As such, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for a low back disability.

Service Connection for a Low Back Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  


Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.304(b), the veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. When no preexisting condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry. VA may only rebut this presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004) (emphasis added). A mere history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions. See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995). 

The veteran's March 1968 induction examination report shows 
that although the veteran reported a history of back 
problems, and such history was recorded on the examination 
report, clinical evaluation of the veteran's spine was within 
normal limits. Additionally, the examination report shows 
that the veteran's spine was evaluated and cleared by 
orthopedic consult and notes that no additional defects were 
discovered upon inspection and that the veteran was fit for 
military service. As such, the Board finds that the 
presumption of soundness attaches in this case.  
Consequently, the Board must now determine if there is clear 
and unmistakable evidence that the disability in question 
both pre-existed service and was not aggravated during 
service.

In March and November 1968 letters from William R. Best, 
M.D., the physician reported that the veteran was in an 
automobile accident in February 1967 and sustained slight 
anterior compression fractures of the vertebral bodies L-1 
and L-2. This evidence is highly probative as to the question 
of a low back disorder which pre-existed the veteran's 
military service. Dr. Best is reporting facts and clinical 
findings within 18 months of the automobile accident to which 
he refers, and his report was clearly generated with a view 
towards ascertaining the veteran's then-state of physical 
fitness. His report is therefore a statement of diagnosis and 
treatment, which generally is accorded increased probative 
value in the law.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Based on this competent medical evidence, the Board finds 
that there is clear and unmistakable evidence that the 
veteran's lumbar spine disability pre-existed service.

Now the Board must turn to the issue of whether or not the 
veteran's pre-existing disability was aggravated during 
service. As noted above, in order to make a finding that 
service connection is not warranted in a case of a pre-
existing disability that was not noted on the 
entrance/induction examination report, VA must show by clear 
and unmistakable evidence that the disability was not 
aggravated during service.

To this end, there are two medical opinions of record. A 
January 2003 private medical opinion from Dr. Doonuah, M.D., 
shows that it is his opinion that "it is more likely than 
not that his back was aggravated beyond normal condition 
while on active duty." Although the physician noted that he 
reviewed the veteran's service medical records (SMRs), he 
does not actually identify any specific SMRs upon which he 
based his opinion. However, the physician correctly noted 
that although the veteran was first refused enlistment onto 
active duty, he was later inducted. 

A February 2005 VA report shows that a physician thoroughly 
reviewed the veteran's medical records, including all SMRs 
showing complaints of back pain during service, and concluded 
that there was no evidence of any aggravation beyond the 
normal wear and tear of active duty service and thus it was 
his opinion that the veteran's pre-existing back condition 
was not aggravated or permanently made worse by active duty.

Although the February 2005 VA opinion was based on a thorough 
review of the veteran's service medical records, the Board 
cannot conclude that it represents clear and unmistakable 
evidence that the veteran's back disorder was not aggravated 
during or as a result of active service, when evaluated in 
light of the January 2001 private medical opinion. The law 
holds in this respect that the "clear-and-unmistakable-
evidence standard is an 'onerous' one ... and requires that the 
no-aggravation result be 'undebatable.'"  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003).  Stated 
alternatively, the standard of proof in a case such as this, 
where the Board must ascertain whether a disorder preexisting 
military service was aggravated therefrom, is markedly 
different than a direct service connection case. In order for 
VA to deny the latter, the preponderance of the evidence must 
be against the claim. See Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991). However, the Board cannot find "undebatable" 
evidence that the preexisting disorder was not aggravated. 

As the Board finds that clear and unmistakable evidence does 
not support a finding that no aggravation of the veteran's 
low back disability occurred during service, the Board finds 
that entitlement to service connection for a low back 
disability is warranted based on aggravation of a pre-
existing disability during service.


	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.

Service connection for a low back disability is granted.



____________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


